Citation Nr: 0702016	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for residuals of 
typhoid fever.

5.  Entitlement to service connection for residuals of 
malaria.

6.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The appellant is a veteran had active service from October 
1942 to December 1945.  This appeal is before the Board of 
Veterans' Appeals (Board) from a  December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In his substantive appeal the 
veteran requested a Travel Board hearing.  In November 2006 
he withdrew the request.  


FINDINGS OF FACT

A back disorder, skin cancer, prostate cancer, typhoid fever, 
malaria, and a heart disorder were not manifested in service; 
arthritis of the spine, skin cancer, prostate cancer, typhoid 
fever, malaria, and cardiovascular disease were not 
manifested in the first postservice year; there is no 
competent evidence that the veteran now has any disability 
that is a residual of malaria or typhoid fever; and there is 
no competent evidence that relates any current back disorder, 
skin cancer, prostate cancer, or cardiovascular disease to 
the veteran's service or to any event therein.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).
4.  Service connection for residuals of typhoid fever is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

6.  Service connection for a heart disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claims.  He received all 
critical notice in an August 2002 (prior to the initial 
adjudication).  The August 2002 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claims.  While 
the veteran was not specifically advised of the criteria for 
rating the disabilities at issue, or those governing 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)), he is not prejudiced by 
lack of such notice, as neither the rating of a disability 
nor the effective date of an award is a subject for 
consideration.  

The veteran's service medical records and pertinent post-
service VA treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
The Board has considered whether a VA examination or medical 
opinion might be necessary.  As the record does not suggest 
that the veteran currently has any disability that is 
residual from malaria or typhoid fever or suggest that any 
current skin cancer, prostate cancer, cardiovascular 
disability, or back disability might be related to his 
service, the Board finds that a VA examination is not 
necessary.  38 C.F.R. § 3.159.  VA's duty to assist is met.  

Factual Background

The veteran's service medical records contain no mention of 
complaints, symptoms, findings, treatment, or diagnosis of a 
back disorder, skin cancer, prostate cancer, typhoid fever, 
malaria, or a heart disorder.  On December 1945 service 
separation physical examination the only notation under 
History of illness or injury was "Usual childhood 
diseases".  Evaluation of the skin, spine, cardiovascular 
system, and genitourinary system was normal.  It was noted 
that the veteran had no disqualifying defects.

When he filed his original service connection claims in 
October 2002, the veteran contended that he had incurred 
typhoid fever and malaria while on active service overseas 
and had received blood transfusions.  He also contended that 
he had started experiencing back pain while on active 
service.  He contended further that his skin cancer was 
related to overexposure to the sun while on active service 
and that his prostate cancer and a heart condition were also 
related to active service.  In his substantive appeal he 
claimed he had heart surgery while "in the military".
VA outpatient treatment records reveal that in August 2001 a 
history of a cerebrovascular accident about 1 1/2 years prior 
and prostate cancer was noted.  The veteran stated that he 
had had surgery for "blood clots" in his brain 
approximately 18 months earlier and had recently experienced 
memory problems which he attributed to this surgery.  A 
September 2001 record notes a history of skin cancer, and 
that prostate cancer that had been diagnosed 4 years prior.  
On physical examination the assessment was hyperkeratotic 
papule of the skin on the right face zygomatic area 
suggestive of a recurrence of skin cancer.

A November 2001 VA outpatient dermatology treatment report 
notes the veteran's history of multiple skin cancers on his 
face, actinic keratoses on the right temple and left third 
finger, and a tag on the left side of his neck.  There was 
evidence of extensive surgery done on his nose and multiple 
scars on the face and back.  On examination the assessment 
included basal cell carcinoma (with a note that it originally 
looked like squamous cell carcinoma, and actinic keratoses).

A February 2002 VA outpatient treatment report notes the 
veteran complained of chronic neck/back pain, and reported a 
history of back pain "for many years" and back and prostate 
cancer.  The assessments included prostate cancer and chronic 
neck/back pain.  

An August 2002 VA outpatient dermatology treatment report 
notes that the veteran had keratinizing well differentiated 
squamous cell carcinoma that was widely invasive in the 
dermis with invasion to the deep margin of the skin of the 
right temple which had been excised.  The veteran also had 
atypical squamous proliferation in sun-damaged dermis in the 
skin of the dorsum of the left third finger, which was also 
excised.  His history included basal cell carcinoma on the 
nose which had been removed 6-7 years earlier.  The 
assessment included basal cell carcinoma versus other 
neoplasm.

A January 2003 VA outpatient treatment report notes the 
veteran had a history of high-grade poorly differentiated 
prostate cancer diagnosed at least 4 to 5 years earlier.

The veteran had no new problems or concerns on a VA 
outpatient visit in December 2003.  His history included 
prostate cancer and degenerative joint disease.  His wife 
stated that he was doing reasonably well despite his medical 
problems.  The assessments included prostate cancer and 
degenerative joint disease.

February and March 2004 VA outpatient treatment reports 
reflect follow-up for prostate cancer and actinic keratoses.

In his statement on his August 2004 substantive appeal, the 
veteran contended that he had malaria and typhoid fever (and 
had heart surgery while on active service).    


Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Certain chronic diseases (including arthritis, 
cardiovascular disease, and malignant tumors) and tropical 
diseases (to include malaria and typhoid fever) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time (one 
year for the diseases at issue herein) following discharge 
from service or onset of recognized incubation period.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.   

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)(without evidence of current 
disability there is no valid claim of service connection).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Back disorder and a heart disorder

Although the record reflects that the veteran appears to have 
some sort of back disability and has cardiovascular disease 
(as he suffered a stroke and apparently has had cardiac 
surgery), his service medical records do not show a back 
injury or any treatment for back or heart disease/disability 
(on service separation examination no back abnormality was 
noted and cardiovascular evaluation was noted).  The service 
medical records do not show any heart surgery (some mention 
of such on separation examination would be expected if it had 
occurred).  There is no evidence that arthritis of the spine 
or cardiovascular disease was manifested in the first 
postservice year (so as to trigger the chronic disease 
presumptions of 38 U.S.C.A. § 1112).  

Furthermore, there is no competent (medical) evidence that 
relates any current back or heart disability to the veteran's 
naval service.  Because the veteran is a layperson, his own 
opinions relating these disabilities to service are not 
competent evidence.  Neither heart disease nor a low back 
disability was shown until decades after the veteran's 
service separation.  A lengthy time interval between service 
and the initial postservice manifestation of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  The 
preponderance of the evidence is against these claims.  
Hence, they must be denied.

Skin cancer and prostate cancer

Neither skin cancer nor prostate cancer was manifested in 
service or in the first year following the veteran's 
separation from service.  Consequently, service connection 
for such diseases on the basis that they became manifest in 
service, or on a presumptive basis (for chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent evidence that relates 
either disease to the veteran's active service.  As noted 
above, the veteran's own opinion in this matter is not 
competent evidence.  And as also noted above, a lengthy time 
interval between service and the initial postservice 
manifestation of the claimed disability is evidence weighing 
against a finding of service connection.  The preponderance 
of the evidence is against these claims.  Accordingly, they 
also must be denied.

Residuals of typhoid fever and malaria

The threshold question that must be addressed here (as with 
any claim seeking service connection) is:  Is there competent 
evidence of current disability?  

The veteran has not identified any evidence (treatment or 
examination report) of current disability that is a residual 
of either typhoid fever or malaria.  The treatment reports of 
record do not show or suggest any such disability.  As 
indicated above, without competent evidence of current 
disability there is no valid claim of service connection.  
Accordingly, the analysis does not need to proceed any 
further.  It is noteworthy, however, that neither service 
medical records nor any postservice medical records provide 
any indication that the veteran has ever had either malaria 
or typhoid fever. 





ORDER

Service connection for a back disorder is denied.

Service connection for skin cancer is denied.

Service connection for prostate cancer is denied.

Service connection for residuals of typhoid fever is denied.

Service connection for residuals of malaria is denied.

Service connection for a heart disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


